Citation Nr: 9900552	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  92-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with anterior cervical fusion 
and radiculopathy to the right upper extremity, currently 
evaluated as 2`0 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1990.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 1993, July 1994 and October 1996 the case 
was remanded for further evidentiary development.    


CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veteran's cervical spine disability 
is more disabling than currently evaluated because of pain, 
limitation of motion and neurological deficits in his right 
upper extremity.  It is asserted that the RO has not properly 
considered pain in its decisions regarding the severity of 
his disability. 


DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence warrants an 
evaluation of 30 percent for the veteran's degenerative disc 
disease of the cervical spine with anterior cervical fusion 
and radiculopathy to the right upper extremity.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's cervical spine disability is manifested by 
severe limitation of motion of the cervical spine and 
decreased pinprick sensation along the right arm and ulnar 
distribution of the right hand. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for degenerative 
disc disease of the cervical spine with anterior cervical 
fusion and radiculopathy to the right upper extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.71a, Diagnostic Codes 5290,5293 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that he 
underwent a C6-C7 anterior decompression and Smith-Robinson 
fusion in August 1988.  He retired from active service in 
February 1990 and claimed service connection for a cervical 
spine condition.  

The report of a May 1990 VA fee-basis neurological 
examination included a history of an injury to the disc at 
C65-7 while in active service requiring surgery in August 
1988.  At the time of the examination he had tenderness over 
the right paracervical musculature extending to the trapezius 
muscles.  Right lateral rotation and bending were impaired by 
about 25 percent.  Flexion and extension were in the good 
range.  Mild spasm of the right paravertebral musculature was 
noted.  An electromyogram (EMG) was performed.  The 
impression was status post C6-C7 anterior cervical diskectomy 
and fusion for right C7 radiculopathy secondary to herniated 
nucleus pulposus at C6-C7 level with residual C7 radicular 
pain and weakness with electromyogram (EMG) evidence of 
radiculopathy.

By rating decision dated in February 1991, service connection 
was established for degenerative disc disease of the cervical 
spine with anterior cervical fusion and radiculopathy to the 
right upper extremity, evaluated as 20 percent disabling.  
The veteran appealed the rating, and in October 1993 and July 
1994, the Board remanded the case for further development.  

Following a September 1994 VA X-ray study, the radiologist's 
impression was fusion of the C6-C7 vertebral body, likely 
congenital.  

A September 1994 VAMC discharge summary noted complaints of 
neck and shoulder pain.  Following extensive examinations, 
the impression was early C6-7 radiculopathy, right carpal 
tunnel syndrome and myofascial pain syndrome. 

In November 1995, the veteran underwent a C5-6 anterior 
cervical diskectomy and fusion with allograft bone and 
Synthes plate.

A VA X-ray report dated in July 1996 states that the veteran 
was status post C5-C6 anterior cervical diskectomy fusion 
with anterior plating.  The hardware and alignment were 
anatomic.  The fusion at C6-C7 was unchanged.  No fracture, 
dislocation or subluxation was identified.  The radiologist's 
impression was stable appearance of alignment and hardware 
status post C5 through C7 fusion.
The case was remanded for evidentiary development in October 
1996.

The report of a VA special neurological examination dated in 
May 1997 states that the veteran complained of persistent 
pain on the right, aggravated by physical activity using his 
right upper extremity, as well as sedentary activities such 
as using a keyboard.  He was taking ibuprofen for his pain.  
On examination, there was pain with lateral rotation of his 
neck, more so with left rotation than right.  The trapezius 
strength was 5/5 bilaterally.  He had slight give-way 
weakness of abduction of the right arm accompanied by a 
complaint of pain in the right shoulder region.  There was no 
other obvious weakness noted.  Coordination was normal.  
There was a slight decrease in pinprick sensation in a C5-C6 
distribution distally.  The assessment was history of right 
C6-C7 diskectomy and fusion with persistent pain and vague 
sensory findings, unchanged from examination in September 
1994.

During a VA special orthopedic examination in December 1997, 
the veteran complained of constant pain in his right 
trapezius and down the posterior and lateral brachium to the 
elbow.  He related that since his 1995 surgery, he has 
obtained significant resolution of the left-sided problems.  
He complained of a deep ache in the ulnar side of his hand 
and irregular cramping underneath his shoulder blade.  He 
reported aggravation of his symptoms and cramping by daily 
activities, even ones as limited as using a computer mouse.  
On the left side, he complained of occasional tingling in the 
ulnar border of his hand, without any significant pain.  He 
had significant pain in his neck with any significant motion.  
He described his cervical motion as quite limited.  

Objectively, the examiner described the veteran's neck as 
rather stiff.  There was slow movement during the range of 
motion testing.  Flexion of the cervical spine was to 20 
degrees, extension was to 30, rotation was to 30 degrees 
bilaterally.  The veteran could bend to the right to within 
six centimeters of his shoulder.  He could bend to within 
seven centimeters of his left shoulder.  The strength of the 
left upper extremity was 5/5 in all distributions.  The 
strength in the right upper extremity was 5/5 in all but grip 
strength, which was 4+/5.  The veterans sensation to 
pinprick was diminished along the lateral brachium from 
shoulder to elbow and slightly diminished along the ulnar 
border of the forearm and the ulnar distribution of his right 
hand.  The assessment was status post C5-C6, C6-C7 fusion 
with residual functional and symptomatic limitations as 
described above.  Diffuse sensory deficits in several 
radicular distributions.  He opined that the veteran's motor 
weakness appeared to be limited to C5 and C6 and was mild in 
residual deficit.  

Analysis 

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Ankylosis of the cervical spine warrants a 40 percent 
evaluation if unfavorable, 30 percent if favorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (1998).  Limitation 
of motion of the cervical spine warrants a 30 percent 
evaluation if severe, 20 percent if moderate and 10 percent 
if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
warrants a 40 percent evaluation.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is warranted.  Mild manifestations warrant a 
10 percent rating.  Postoperative, cured intervertebral disc 
syndrome warrants a noncompensable evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5293.

The veteran is currently rated under Diagnostic Code 5293.  
The record is negative for medical evidence of severe 
intervertebral disc syndrome with intermittent relief 
sufficient for the next higher evaluation under Diagnostic 
Code 5293.  The veteran did note significant relief in the 
neck problems since the 1995 surgery.  There are other 
potentially applicable diagnostic codes which provide for a 
rating greater than 20 percent.  However, the evidence is 
negative for any residuals of a fractured vertebra or 
complete spinal ankylosis.  Thus, Codes 5285 and 5286, 
respectively, are factually inappropriate in the instant 
case.

The Board finds that Diagnostic Code 5290, limitation of 
motion of the cervical spine, more closely describes the 
veteran's disability and is the most appropriate diagnostic 
code for the facts of this case.  See Butts v. Brown, 5 
Vet.App. 532 (1993) (holding that the Boards choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  On the most recent VA 
orthopedic examination, the veteran's flexion was to only 20 
degrees, his extension was to 30, and his lateral bending and 
rotation were limited.  The examiner noted that the veteran 
had pain at the extremes of the motions he could accomplish.  
The veteran is therefore entitled to a 30 percent evaluation 
for sever limitation of motion of the cervical spine under 
Diagnostic Code 5290.  This is the maximum evaluation 
permitted under Diagnostic Code 5290.

Since the rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion as 
described in C.F.R. §§ 4.40, 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) (ratings based on 
limitation of motion should, if feasible, be portrayed in 
terms of additional limitation of motion due to pain on 
motion or weakness pursuant to 38 C.F.R. §§ 4.40 and 4.45).  
See also 38 C.F.R. § 4.59 (evaluation of arthritis to include 
consideration of painful motion).

The Board finds that the evidence does not support an 
additional 10 percent rating based on functional loss.  The 
evidence shows that the veteran complained of constant pain, 
but on range of motion testing, he only had complaints of 
pain at the extremes of the motions he accomplished.  The 
most recent neurological examination showed no deficit of 
muscle strength.  The most recent orthopedic examination 
indicates 5/5 strength in all categories except grip 
strength, which was 4+/5 on the right.  The Board concludes 
that the evidence does not demonstrate functional loss due to 
pain on motion sufficient to warrant an additional 10 percent 
rating.

In summary, according all doubt to the veteran, the Board 
finds that the evidence supports a 30 percent rating for 
degenerative disc disease of the cervical spine with anterior 
cervical fusion and radiculopathy to the right upper 
extremity.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.59, 4.71a, Code 5290.


ORDER

A 30 percent evaluation for degenerative disc disease of the 
cervical spine with anterior cervical fusion and 
radiculopathy to the right upper extremity is granted, 
subject to the law and regulations governing the criteria for 
award of monetary benefits.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
